Fourth Court of Appeals
                               San Antonio, Texas
                                    November 9, 2016

                                   No. 04-16-00632-CV

                       IN THE INTEREST OF M.M., A CHILD,

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-PA-02539
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to November 21, 2016.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court